Order filed January 23, 2014.




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-01010-CV
                                    ____________

                             RON VILOTTI, Appellant

                                         V.

FIDELITY NATIONAL TITLE INSURANCE COMPANY AND CHICAGO
                   TITLE COMPANY, Appellees


                     On Appeal from the 240th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 11-DCV-192096

                                    ORDER

         The notice of appeal in this case was filed August 30, 2013. To date, the
filing fee has not been paid. No evidence that appellant has established indigence
has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following
order.

         Appellant is ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before February 7, 2014. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM